Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear temporally how a first set of pulses can depend on a third set of received pulses (or the lack thereof).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panton (US 4,596,144), and further in view of Linear Technology (2012, LTC2159 16-bit A/D converter) and Ardalan (US 20170070237 A1).
Regarding claims 1, 13, and 15, Panton teaches an electronic device for providing distance measurements, the electronic device comprising:
a first connector for coupling to a transmitter [col. 3:50-55 “A switching unit 4 comprising a number of relays, controlled as described further below, is used to place individual transducers selectively in connection with a transmitter 6 and a receiver 55 8 through a transformer 10.”];
a second connector for coupling to a receiver to receive a signal [col. 3:60-67 “When the receiver is enabled…it receives…electrical signals generated by the transducer 2 in response to signals picked up by the latter, which may be reflections of the transmitted shot…”];
a pulse generator coupled to provide pulses to the first connector [col. 3:55-60 “trigger pulse one line 12 to generator a short burst…”];
a memory [col. 2:35-45 “The signal processing means are provided comprising analog to digital converter means to sample repeatedly the output signal from the receiver and to digitize the samples; memory means to store a sequence of digitized samples”];

a timer [col. 4:55-67 “central processing unit (CPU) 30, data and address buses, shown combined for the sake of simplicity by the reference numeral 32, read only memory (ROM) 33 providing program storage, random access memory 26, a timer 31, peripheral interface adapters (PIA) 34, 36, 38, 40, providing a number of parallel input and/or output ports and control lines, and an asynchronous communication interface adaptor (ACIA) 42 with an associated baud rate generator 44.”];
a comparator coupled [col. 9:30-35further explained that a count is started which when terminated by comparator indicates that echo has arrived] to compare the signal to a threshold value [col. 8:40-50 “The wanted echo amplitude data from the preceding shot is also converted by digital to analog converter 62 and used to set an amplitude threshold via line 95 with which the output of receiver 90 can be compared when the gate 92 is enabled. When the receiver signal reaches this threshold whilst the gate is enabled, a logic signal it transmitted to the computer on line 96, the elapsed time between the transmission of the shot and the receipt of this signal being accurately timed by the timer 31 associated with the CPU 30”; col. 9:20-26 The output of detector 106 is 20 applied to a comparator 110, and if a threshold determined by a reference potential is exceeded, a signal is output on line 96 which enables the elapsed time to be accurately determined as in the previous embodiment, without any limit on resolution by the sampling rate of the converter 24.];

wherein the processing unit is configured to receive a digital output from the ADC and to determine a value indicative of distance using the ADC's digital output [claim 1 emit at least one shot of high frequency sound, and a receiver receiving and amplifying energy from said at least one shot echoed back to said transducer over a subsequent period, the time lapse after a shot before receipt of an echo being proportional to the distance of the origin of the echo, the improvement wherein; col. 2:1-10 gathered from each shot is digitized and subjected to digital processing in 
Panton teaches that the received signal is gated so that presumably it is ignored when only noise/spurious signals are anticipated (outside of a receive window), but does not explicitly teach … and yet Linear Technology teaches turning on the ADC as well as Nyquist rate of the series of measurement pulses [title low power ADC pg. 22, col. 1 “The A/D may be placed in sleep or nap modes to conserve power. In sleep mode the entire device is powered down, resulting in 1mW power consumption.”; pg. 23, col. 2 “In nap mode the A/D core is powered down while the internal reference circuits stay active, allowing faster wake-up than from sleep mode. Recovering from nap mode requires at least 100 clock cycles.”; pg. 7 table timing characteristics fs sampling frequency is 1-20 MHz; pg. 8 depicts relationship between analog input signal and output samples].
It would have been obvious to enable/disable the ADC as taught by Linear Technology during receive windows rather than simply rejecting/ignoring noise/spurious received signals by gating so that power is conserved (Ardalan) [0017 describes turning on or off pathways in an analog to digital converter when it is acceptable to operate at a lower rate so that power may be conserved].
Regarding claim 2, Panton discloses the electronic device as recited in claim 1 wherein determining the estimated time of arrival comprises: providing a trigger that indicates that the series of measurement pulses follow after a first interval of time; and responsive to detecting the trigger, turning on the ADC prior to the end of a second interval of time that is less than the first interval of time [col. 3:55-65 “The transmitter acts on receipt of a trigger pulse on line 12 to generate a short burst or shot of high frequency energy which is applied via the switching unit to 
Regarding claim 3, Panton discloses the electronic device as recited in claim 2 wherein providing the trigger comprises transmitting at least one first pulse followed [col. 3:55-35 “trigger pulse…short burst”], the first interval of time later, by the series of measurement pulses [col. 3:60-67 “…reflections of the transmitted shot”].
Regarding claim 4, Panton discloses the electronic device as recited in claim 3 wherein detecting the trigger comprises determining when the value of the signal exceeds a threshold and starting a timer to measure the second interval of time [col. 8:40-50 “The wanted echo amplitude data from the preceding shot is also converted by digital to analog converter 62 and used to set an amplitude threshold via line 95 with which the output of receiver 90 can be compared when the gate 92 is enabled. When the receiver signal reaches this threshold whilst the gate is enabled, a logic signal it transmitted to the computer on line 96, the elapsed time between the transmission of the shot and the receipt of this signal being accurately timed by the timer 31 associated with the CPU 30”].
Regarding claim 5, Panton discloses the electronic device as recited in claim 4 further comprising responsive to the second interval of time expiring, turning on the ADC for the fixed period of time [col. 4:45-50; abstract].
Regarding claim 6, Panton discloses the electronic device as recited in claim 1 wherein determining the estimated time of arrival comprises: transmitting a first series of pulses; detecting the first series of pulses using a given detection method that has a resolution lower than the first resolution to determine an estimated time of flight [col. 9:20-30 “The output of detector 106 is applied to a comparator 110, and if a threshold determined by a reference potential is exceeded, a signal is output on line 96 which enables the elapsed time to be accurately determined as in the previous embodiment, without any limit on resolution by the sampling rate of the converter 24.”]; and transmitting a second series of pulses that form the series of measurement pulses; and utilizing the estimated time of flight and a time of transmission of the second series of pulses to calculate the estimated time of arrival.
Regarding claim 7, Panton discloses the electronic device as recited in claim 6 further comprising: transmitting a further series of pulses; extrapolating a new estimated time of arrival of the further series of pulses using a time of transmission of the further series of pulses and a history of previous measurements [col. 8:35-45]; and turning on, prior to the new estimated time of arrival, the ADC to capture the further series of pulses at a sampling rate equal to or greater than the Nyquist rate [col. 4:45-50 “…an analog to digital converter 24 having a sampling rate dependent upon the resolution required for the range measurement.”].
Regarding claim 8, Panton discloses the electronic device as recited in claim 7 wherein the transmitting the further series of pulses, extrapolating the new estimated time of arrival and the turning on the ADC are performed repetitively as long as the further series of pulses is detected for each occurrence [col. 4:35-45; claim 1 “sample repeatedly”].
Regarding claim 9, Panton discloses the electronic device as recited in claim 6 wherein detecting the first series of pulses comprises starting a counter when the first series of pulses is 
Regarding claim 11, Panton discloses the electronic device as recited in claim 10 wherein the first rate is less than the frequency of the transmitted pulses [col. 4:45-50 describes rate of 4000 per second i.e., 4000 Hz and sample rate connected to resolution; col. 1:1015 burse “shot” is described as high frequency sound].
Regarding claim 12, Panton discloses the electronic device as recited in claim 1 wherein the transmitting is done in the ultrasonic range [acoustic ranging system; col. 1:1-10 “ultrasonic monitoring of levels”].
Regarding claim 14, Panton also discloses the non-transitory computer readable medium of claim 13, wherein: the series of measurement pulses is a first series of measurement pulses; and the determining of the estimate time of arrival of the reflection of the first series of measurement pulses includes: determining a time of flight of a second series of measurement pulses; and determining the estimated time of arrival of the reflection of the first series of measurement pulses based on the time of flight of the second series of measurement pulses [col. 4:45-50 “The output signal from the adder 14 of receiver 8 is applied to the input of an analog to digital converter 24 having a sampling rate dependent upon the resolution required for the range measurement.”; abstract “In order to improve resolution beyond that permitted by the sampling rate selected, the data base produced may be used as an adjunct to an analog determination of the actual elapsed 
Regarding claim 16, Panton also teaches the method of claim 15, wherein the determining of the estimated time of arrival of the first set of reflected pulses includes [col. 1:10-15 describes burst or “shot” of high frequency sound for level monitoring by reception of return echo signal]: comparing the first set of reflected pulses to a threshold [col. 8:45-55 When the receiver signal reaches this threshold whilst the gate is enabled, a logic signal it transmitted to the computer on line 96, the elapsed time between the transmission of the shot and the receipt of this signal being accurately timed by the timer 31 associated with the CPU 30, regardless of the sampling rate of the analog to digital converter 24.]; and determining a time of flight of the first set of reflected pulses based on a time difference between a transmission that produces the first set of reflected pulses and the first set of reflected pulses exceeding the threshold [col. 9:15-30 in subsequent shots digital signals representing this curve are converted to analog signals by converter 62 and applied to the amplifier 100 by applying a signal on line 94 to switch 102 to cause it to assume condition B. The output of detector 106 is 20 applied to a comparator 110, and if a threshold determined by a reference potential is exceeded, a signal is output on line 96 which enables the elapsed time to be accurately determined as in the previous embodiment, without any limit on resolution by the sampling rate of the converter 24.].
Regarding claim 17, Panton teaches time of flight measurement [col. 1:1-35 acoustic echo ranging]. Panto does not explicitly teach … and yet Ardalan teaches the method of claim 15 further comprising: sampling, using the ADC [0044 describes conversion to analog voltage which serves as an analog for a varying physical variable such as acoustic pressure], the first set of reflected pulses at a first sampling frequency that is less than a Nyquist frequency of the first set of reflected 
It would have been obvious to replace the ADC of Panton, with the powered off ADC of Ardalan because when the ADC is accommodating a lower sampling rate with low bandwidth, power may be saved for turning off unneeded paths in the analog to digital converter.
Regarding claim 18, Panton teaches sampling reflected pulses [col. 2-3:bridging]. Panton as modified by Ardalan teaches the method of claim 15 further comprising turning the ADC off after the sampling of the second set of reflected pulses [0017; 0068 At the initial lower rate, we save power by turning off paths in a KD1S Analog to Digital Converter. When a higher rate is required, multiple paths are enabled in the KD1S to accommodate the higher band widths. Over time, a substantial amount of energy is saved. For example, at the very high rate the ADC alone may consume 4 Watts. In low bandwidth initial mode (waiting for a beacon or just a packet at the low rate), the power can be reduced to less than a 100 mW. This is especially true on the receive side where it is always active.].
Regarding claim 19, Panton also teaches the method of claim 15 further comprising: transmitting a first set of pulses to produce the first set of reflected pulses; and transmitting a 
Regarding claim 20, Panton also teaches the method of claim 19, wherein the transmitting of the first set of pulses is performed in response to a failure to receive a third set of reflected pulses [col. 9:30-40 In the event of readings from any silo reaching danger level, or repeated failure to obtain valid echoes from a silo (for example as timed out using a lost echo timer implemented using a timer 31 associated with the CPU 30 implemented in software), an appropriate alarm 90 may be activated via PIA 40.].


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panton (US 4,596,144), Linear Technology (2012, LTC2159 16-bit A/D converter), and Ardalan (US 20170070237 A1) as applied to claim 6 above, and further in view of Sana (US 20150112220 A1).
Regarding claim 10, Panton does not explicitly teach … and yet Sana teaches the electronic device as recited in claim 6 wherein the given detection method utilizes an ADC that samples the signal at a first rate less than the Nyquist rate to determine the estimated time of flight [abstract “A system for and a method of wirelessly monitoring one or more patients can include transmitting ultra-wideband pulses toward the one or more patients, receiving ultra-wideband signals, and sampling the ultra-wideband signals. Sampling the ultra-wideband pulses can be performed with 
It would have been obvious to modify the analog to digital converter of Panton, with the undersampling of Sana so that a slower A/D may be used (less resources).


Response to Arguments
Claim 1 has been amended to further clarify that the "processing unit is configured to receive a digital output from the ADC and to determine a value indicative of distance using the ADC's digital output." As such, the processing unit determines the value indicative of distance using the ADC's output after the ADC has been turned on. 
The Examiner relies on Panton at col. 8:35-40 which describes Fig. 3. Fig. 3 shows an 
Panton explains that the electronic gate 92 is used to compare the output of logarithmic receiver 90 to an amplitude threshold (line 95). Line 94 to the electronic gate 92 provides an enable signal. Panton discloses that the electronic gate compares the logarithmic receiver's signal to the threshold (line 95) while the electronic gate 92 is enabled via line 94. Panton's ADC 24 is used to process an initial echo signal to thereby determine when the enable signal to the electronic gate should be asserted and what the threshold value should be. Once the electronic gate 92 is programmed, the determination of when a subsequent echo signal arrives is based on the comparison performed by the electronic gate 92 of the received signal to the threshold. The ADC 24 is not used for the comparison process. Instead, the ADC 24 is used to determine (a) a suitable time period to enable the electronic gate and (b) a suitable threshold value for programming into the electronic gate 92. 


Applicant's claim 1 recites that the ADC is turned on and then used by the processing unit to determine the value indicative of distance. Panton's ADC 24 is not turned on then used to determine a value indicative of distance. Instead, Panton's ADC 24 is used to process a first echo signal to determine programming values for the electronic gate 92 (enable and threshold signals). The comparison function performed by Panton's electronic gate 92 is used to determine a time of flight. Claim 1 is patentably different from Panton for at least this reason.
There may again be misunderstanding with regard to Panton because it is explicitly stated that the analog to digital converter sampling rate is dependent upon the resolution required for the range measurement [col. 4:45-50]. Panton also discusses prior art which describes data whose peaks are digitized prior to subsequent processing [col. 1-2 bridging discusses peak detection using digitized data]. The exceeding of a threshold detection is done via comparator and the elapsed time for determining ranging is determined by count [col. 9:20-35]. Panton also discusses determination of multiple peaks from stored echo [claim 4] where digitization is performed by analog to digital converter followed by storage [col. 2:35-45]. Setting aside the issues of enabled/disabling ADC, 

The Examiner notes that Panton's ADC 24 is not turned on and off but relies on Linear Technology which is a data sheet of an ADC. Linear Technology explains that a register in the ADC can be programed to put the ADC in a sleep state. The Examiner states that it "would have been obvious to enable/disable the ADC as taught by Linear Technology during receive windows rather than simply rejecting/ignoring noise/spurious received signals by gating so that power is conserved." Office Acton p. 5. 
Applicant disagrees with the Examiner's use of Linear Technology for multiple reasons. First, Panton has no teaching of any desirability to reduce power. Thus, powering down Panton's ADC 24 to save power is not at all a problem needing to be solved according to Panton. Modifying Panton to have its ADC 24 powered down would require using Applicant's teaching in hindsight which of course is improper.
The office disagrees because Linear Technology is specifically advertised as a low power ADC. It is obvious to turn off a device when it is not being used, in fact people regularly turn off lights/televisions/etc. when not in use.

Second, one of ordinary skill in the art would not have modified the basic principle of operation of Panton which is to compare the receiver's signal to a threshold to thereby control a counter used to determine a time of flight. The modification, if anything, would have been to simply turn on and off the ADC 24. As explained above, the ADC 24 in Panton is not used to determine a value indicative of distance, and thus Panton's ADC 24 is not turned and then used to determine a distance. 
For at least these reasons, claim 1 and all claims dependent therefrom are in condition for allowance. The same or similar reasoning applies to amended claim 13 as well.
The office thinks this is a mischaracterization of the combination and will explain. Panton is concerned with predicting an expected echo time based on previous echo times so that a window may be applied to monitor only during the expected arrival time. Outside of the window the ranging is not enabled and therefore spurious returns can be avoided or ignored. While the office agrees that Panton is not referencing power savings, putting an ADC to sleep has the same effect as enabling/disabling signal receiving using modern ADCs with power saving modes. Both spurious signals may be avoided and power may be conserved.
Furthermore, Panton is combining digital and analog techniques [col. 3:5-15] and explicitly discusses digitizing peak received signals to produce data with peak returns prior to subsequent processing [col. 2:1-10].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645